DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 and 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hayashi (JP 2012247054 A). 
Regarding claim 1, Hayashi discloses a disc brake comprising: a mounting member (2) including a pair of arm portions (2A) spaced away from each other in a rotational direction of a 
a caliper (6) disposed in each of the arm portions of the mounting member to be movable in a disc axial direction; 
a pair of friction pads (10) including ear portions inserted in the respective pad guides of the mounting member, the pair of friction pads being pressed by the caliper against respective surfaces of the disc; and 
a pair of pad springs (14) mounted on the respective arm portions of the mounting member (2) and configured to elastically support the pair of friction pads (10) between the arm portions, 
at least one of the pair of pad springs (14 in fig. 5) including a guide plate portion (18) for guiding the ear portion of the friction pad in the disc axial direction, 
the guide plate portion (18) including a first plate portion (18A) extending in the disc axial direction along an outer surface of the ear portion in a disc radial direction, a second plate portion (18B) extending in the disc axial direction along an inner surface of the ear portion in the disc radial direction, and a bottom plate portion (18C) extending in the disc axial direction along an outer surface of the ear portion in the disc rotational direction, 
the at least one of the pad springs further including: 
a radially biasing portion (19) comprising a proximal end portion (19A) including a proximal end side extending from the second plate portion (18B) of the guide plate portion outwardly in the disc axial direction, a folded portion (19B) formed by being folded from the proximal end portion inwardly in the disc axial direction into a shape of a letter U (note fig. 5), and a distal end portion (19B) extending from the folded portion in the disc axial direction between the second plate portion and the ear portion of the friction pad, the radially biasing portion being configured to elastically bias the friction pad through the distal end portion outwardly in the disc radial direction; and 

Re-claim 2, Hayashi discloses the contact portion (19D) comes into elastic contact with the lateral surface of the friction pad in the disc rotational direction, which is located on the proximal end side of the ear portion.
Re-claims 3 and 6, Hayashi discloses each of the pair of pad springs (14) includes the guide plate portion (18), the radially biasing portion (19), and the contact portion (19D), and 
wherein the friction pad is elastically pressed by the contact portions (19D) so as to be held by the contact portions from both sides of the friction pad in the disc rotational direction (note fig. 6 and [0054]-[0055] of the English translation).
Re-claims 5, 9 and 10, Hayashi discloses each of the pair of pad springs includes a cut-away portion (note the cut-away portion adjacent to the portion 18E shown in fig. 5) axially outside an area in which the first plate portion and the bottom plate portion are connected together.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP 2012247054 A) in view of Tsurumi (US 2007/0251772 A1).
Regarding claims 4, 7 and 8, Hayashi discloses all of the limitations as set forth above but fails to disclose a locking claw portion located further outside than an axially middle position of the bottom plate portion and configured to lock the pad springs to the mounting member as recited in the claims.  However, Tsurumi discloses a similar system comprising a pad spring having a locking claw portion (14) (note [0059]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the pad spring of Hayashi with a claw portion as taught by Tsurumi will reduce weight of the spring while preventing the spring from falling of (note [0059] of Tsurumi).  
Re-claim 11, Hayashi discloses each of the pair of pad springs includes a cut-away portion (note the cut-away portion adjacent to the portion 18E shown in fig. 5 of Hayashi) axially outside an area in which the first plate portion and the bottom plate portion are connected together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            
/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657